[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
Plaintiffs-appellees, James Hughes, Sharon Hughes and Mary Hughes, filed a complaint against defendants-appellants, Butler County Children Services Board ("BCCSB") and its employees, for slander, defamation, emotional distress and loss of consortium. The complaint alleged that during an interview of fourteen-year-old Mary Hughes, a BCCSB employee disclosed unsubstantiated graphic sexual information regarding James Hughes and Mary's stepsister.  Appellants appeal the trial court's decision to grant appellees' motion to compel disclosure of BCCSB's confidential records.
Appellants' assignment of error is overruled on the basis that the confidentiality of such records is not absolute.  See, e.g., R.C. 5153.17;Johnson v. Johnson (1999), 134 Ohio App. 3d 579,  583.  After an incamera inspection of the records, the trial court properly balanced the importance of maintaining confidentiality against the compelling reasons favoring disclosure in this case, including the fact that a BCCSB employee referred to the documents and their contents extensively in her deposition. See Johnson, 134 Ohio App.3d at 585.
The judgment of the trial court is hereby affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and shall not be published in any form.
A certified copy of this Judgment Entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed according to App.R. 24.
James E. Walsh, Judge, and Stephen W. Powell, Judge, concur.